Citation Nr: 0903508	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
panic disorder with agoraphobia; also diagnosed as specific 
phobia, heights and elevators.

2.  Entitlement to individual employability (TDIU).

3.  Entitlement to an effective date earlier than May 5, 2005 
for increase in evaluation of service-connected panic 
disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDINGS OF FACT

1.  The veteran's panic disorder with agoraphobia has 
manifested symptoms that most nearly approximate occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as:  depressed mood, 
anxiety, chronic sleep impairment, and panic attacks.

2.  The veteran's unemployability is not a result of 
functional impairment due solely to his service-connected 
disability.

3.  It was factually ascertainable that a 30 percent rating 
for panic disorder with agoraphobia was warranted on 
September 7, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for panic disorder and/or a specific phobia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, 
Diagnostic Codes 9403, 9412 (2008).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities alone have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18, 4.19, 
4.25, 4.26 (2008).

3.  An effective date of September 7, 2004, but no earlier, 
for a 30 percent evaluation for panic disorder with 
agoraphobia is warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3. 157(b)(1), 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating claim

The present appeal involves the veteran's claim that the 
severity of his service-connected panic disorder with 
agoraphobia warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Codes (DC) 
9403 and 9412 are assigned for the disabilities of specific 
phobia and panic disorder and/or agoraphobia.  They are both 
part of the schedule of ratings for mental disorders.  38 
C.F.R. § 4.130.  Since the RO assigned a disability rating of 
30 percent, the only issue on appeal is whether a higher 
rating is warranted.  

The general rating formula for mental disorders assigns a 50 
percent rating on the basis of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


VA treatment records contain a May 2005 psychiatric 
evaluation.  The veteran reported having panic attacks three 
or four times per week and social avoidance symptoms.  He 
also reported difficulty sleeping.  The examiner noted that 
his symptoms did not meet the full criteria for post-
traumatic stress disorder (PTSD).  There were no suicidal or 
homicidal ideations and no visual hallucinations.  He did 
report an auditory hallucination that the examiner attributed 
to his opiate detoxification process.  The veteran was alert, 
had good hygiene, was oriented times three, had a depressed 
mood and a constricted affect, had normal memory and average 
IQ, and had fair judgment and insight.  

A 50 percent rating is not warranted based on the May 2005 
evaluation because the veteran does not exhibit difficulty in 
memory, judgment, or thinking.  As medical records prior to 
the May 2005 evaluation show, most of the veteran's problems 
are caused by his heroin addiction, which is not service-
connected.  In June of 2005, the veteran began a program of 
cognitive behavioral therapy to treat his agoraphobia.  
Treatment notes from July 2005 showed some progress, although 
the veteran still exhibited ongoing panic symptoms.  The 
veteran does experience panic attacks more than once per week 
as described in the 50 percent rating.  All of the other 
symptoms, however, fit the 30 percent rating.  Therefore, the 
disability picture does not more nearly approximate the 
criteria required for the 50 percent rating.

II.  TDIU

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2007).  If there is only one service-connected disability, 
it must be rated 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated 40 
percent or more and the combined rating must be at least 70 
percent.  38 C.F.R. § 4.16(a).

The service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran is rated 30 percent for panic disorder with 
agoraphobia and has no other service-connected disabilities.  
Therefore, he does not meet the requirements of 38 C.F.R. 
§ 4.16(a).  Furthermore, a VA outpatient clinic note from May 
2005 states that the veteran was fired from his job in 
February of that year because of a positive drug test.  A 
letter from a VA staff psychiatrist in June 2005 states that 
the veteran is no longer using substances.  The psychiatrist 
attributes some of the veteran's difficulties to PTSD 
symptoms.  While the Board has taken this medical opinion 
into account, it remains the case that the veteran's 
disability rating does not meet the regulatory minimum for 
TDIU eligibility.

III.  Earlier effective date

VA law provides that the effective date for an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

The veteran's representative argues that the effective date 
of the 30 percent rating should be as though the October 2004 
rating decision had granted the benefit.  The law does not 
call for that.  The current increased rating claim was filed 
in June 2005.  Therefore, the effective date must be the 
claim date or the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year of such date.

Here, the veteran underwent a VA examination on September 7, 
2004.  The symptoms reported during this examination are 
entirely consistent with the symptoms found during the May 
2005 psychiatric evaluation.  Therefore, the effective date 
should be September 7, 2004.

IV.  Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  


The RO's August 2004 notice letter described the evidence 
necessary to file a claim for an increased rating, and met 
all the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim are received by 
VA.  The veteran was not given the specific notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006) because the 
case was already in appellate status when the Dingess 
decision was issued.  The Board concludes that the veteran 
was not prejudiced by not receiving this specific notice, as 
the claim for service connection for panic disorder with 
agoraphobia was substantiated in 2003 and the veteran 
appealed the denial of his claim for an increased disability 
evaluation.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Although the August 2004 notice does not contain all of the 
specific elements required by the Vazquez-Flores decision, 
the Board finds no prejudice to the appellant in proceeding 
with the present decision.  The letter suggested both lay and 
medical evidence that could support the veteran's claim.  The 
veteran was given actual notice of the specific rating 
criteria applied to his disability in both the rating 
decision and the statement of the case.  The veteran has 
provided information concerning how his disability affects 
his employment and daily life.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for an increased 
initial evaluation, TDIU, and an earlier effective date.  
38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & Supp. 2008).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim, including VA 
examinations and treatment records.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
panic disorder with agoraphobia is denied.

Entitlement to TDIU is denied.

An effective date of September 7, 2004 for the award of a 30 
percent evaluation for a panic disorder with agoraphobia is 
granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


